[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                          FILED
                      -------------------------------------------U.S. COURT OF APPEALS
                                   No. 05-10828                    ELEVENTH CIRCUIT
                                                                        APR 4, 2006
                             Non-Argument Calendar
                     -------------------------------------------- THOMAS K. KAHN
                                                                         CLERK

                     D.C. Docket No. 00-00091-CV-WS

JAMES J. WEAVER,

                                                              Plaintiff-Appellant,

                                       versus

THE SCHOOL BOARD OF LEON COUNTY,

                                                              Defendant,

SCHOOL BOARD OF LEON COUNTY,

                                                              Defendant-Appellee.


           ----------------------------------------------------------------
                Appeal from the United States District Court
                     for the Northern District of Florida
           ----------------------------------------------------------------

                                 (April 4, 2006)

Before EDMONDSON, Chief Judge, ANDERSON and BARKETT, Circuit
Judges.
PER CURIAM:

         James J. Weaver appeals pro se the district court’s denial of his motion to

vacate or modify a permanent injunction. In denying Weaver’s motion, the district

court restricted Weaver’s ability to later challenge the injunction. No reversible

error has been shown; we affirm.

         The instant appeal arises from years of litigation over what Weaver alleged

was the School Board of Leon County’s discriminatory and retaliatory refusal to

hire or reinstate him. Weaver unsuccessfully litigated the merits of his case in the

district court and in this Court. After Weaver filed a Fed.R.Civ.P. 60(b) motion

for relief from judgment, the Board successfully moved for Fed.R.Civ.P. 11

sanctions and injunctive relief. In 2001, the district court denied Weaver’s Rule

60(b) motion and enjoined Weaver from filing another lawsuit alleging

discrimination by the Board until (1) he paid the Board’s attorney’s fees in

defending against the Rule 60(b) motion and (2) he attached to a new

discrimination complaint affidavits from others “setting forth competent evidence

of discrimination.” This Court dismissed Weaver’s appeal of the injunction as

frivolous.1




  1
      In a separate appeal, this Court affirmed the district court’s fee sanction to the Board.

                                                    2
       On 22 December 2004, Weaver moved to vacate or modify the 2001

injunction. The Board opposed this motion on 3 January 2005 and requested the

district court to prevent Weaver from challenging the injunction “unless

represented by a member of the bar of this [c]ourt.” On 14 January, 2005, the

district court denied Weaver’s motion and stated that Weaver was enjoined from

filing further motions to lift the 2001 injunction “unless such motions are signed

by a member of the bar of this court.” Weaver appeals the 14 January 2005 order.

       Weaver argues that the district court violated his due process rights by

imposing a new restriction on his ability to file pleadings in his discrimination suit

without giving him notice or an opportunity to respond. Also, Weaver argues that

the new restriction is an extreme remedy that violates his right of meaningful

access to the courts and his right to self-representation under 28 U.S.C. § 1654.

Weaver then maintains that the Board did not show that the requested injunction

was necessary to prevent irreparable injury. Weaver further asserts that the district

court erred by failing to specify the reasons behind the 14 January 2005 order.2




   2
     Weaver mentions that “[t]he propriety of the District Court denying . . . Weaver’s complete
motion to vacate or modify is an issue raised by this appeal.” Weaver includes no substantive
argument on why the district court should have granted his motion. This issue is abandoned. See
Irwin v. Hawk, 40 F.3d 347 & n.1 (11th Cir. 1994) (noting that pro se litigant abandons issue by
failing to challenge it on appeal).

                                               3
      This Court reviews a district court’s grant of injunctive relief for abuse of

discretion and will affirm unless the district court made a clear error of judgment

or applied an incorrect legal standard. See SunAmerica Corp. v. Sun Life

Assurance Co. of Canada, 77 F.3d 1325, 1333 (11th Cir. 1996). And we review de

novo questions of constitutional law. See United States v. Noel, 231 F.3d 833,

836 (11th Cir. 2000).

      We conclude first that Weaver suffered no violation of his due process

rights. Procedural due process requires notice and an opportunity to be heard

before the government deprives a person of property or a liberty interest. See

Zipperer v. City of Fort Myers, 41 F.3d 619, 623 (11th Cir. 1995). Meaningful

access to the courts is a right of constitutional significance. See Morrissey v.

Brewer, 92 S.Ct. 2593, 2600 (1972). Thus, before the district court imposed a

restriction on Weaver’s ability to challenge the 2001 injunction, Weaver was

entitled to notice and an opportunity to be heard.

      Our review of the record shows that Weaver received adequate notice and

an opportunity to respond before the district court imposed the restriction. The

Board requested injunctive relief in its response to Weaver’s motion to vacate or

amend the 2001 injunction. Weaver does not allege that he received no copy of

the Board’s response: the certificate of service on the response indicates that a

                                          4
copy was sent by U.S. mail to Weaver’s address. Ten days elapsed between the

filing of the Board’s response and the district court’s 14 January 2005 order with

the new restriction. The record does not show that Weaver sought the district

court’s leave to file a reply brief to the Board’s response, or sought an extension of

time to reply, during this period. See N.D. Fla. R. 7.1(C)(2) (requiring a party to

obtain leave of court and to show good cause before filing a reply memoranda).

And while the Northern District of Florida’s local rules do not specify the time a

party is allowed to reply to a motion, we cannot say that ten days is such an

inadequate time to respond that Weaver suffered a violation of his procedural due

process rights.

      Next, we discern no abuse of discretion in the district court’s grant of

injunctive relief in the 14 January 2005 order. This injunction does not foreclose

Weaver completely from access to the courts. See Procup v. Strickland, 792

F.2d 1069, 1073 (11th Cir. 1986) (en banc) (stating that litigant can be restricted

severely on what he may file but cannot be “completely foreclosed from any

access to the court”). Instead, the 14 January 2005 order only restricts Weaver’s

ability to challenge the 2001 injunction order, which Weaver unsuccessfully

appealed to this Court.




                                          5
      The requirement that Weaver have a member of the bar of the Northern

District of Florida sign pleadings challenging the 2001 injunction violates neither

Weaver’s right of access to the courts nor his right to self-representation. This

provision does not require that Weaver obtain representation of counsel, only that

Weaver obtain the signature of a lawyer. And, we note that Weaver has a history

of repeat filings in this case. See Procup, 792 F.2d at 1074 (“[t]he court has a

responsibility to prevent single litigants from unnecessarily encroaching on the

judicial machinery needed by others”). The district court acted within its

considerable discretion in fashioning the injunctive provision in the 14 January

2005 order.

      Finally, we reject Weaver’s argument that the district court gave insufficient

reasons behind the entry of its order. See Fed.R.Civ.P. 65(d) (requiring an

injunction order to set forth “reasons for its issuance,” to be “specific in terms, and

to “describe in reasonable detail . . . the act or acts sought to be restrained”). We

“do not set aside injunctions under Rule 65(d) unless they are so vague that they

have no reasonably specific meaning.” Planetary Motion, Inc. v. Techsplosion,

Inc., 261 F.3d 1188, 1203 (11th Cir. 2001) (citation omitted). The district court

described in reasonable detail the act sought to be restrained: Weaver’s further

filing of motions challenging the 2001 injunction. Further, we read the 14 January

                                           6
2005 order together with the 2001 injunction, which explained that the court was

imposing the original sanction because of Weaver’s history of frivolous filings and

to protect the court from wasting more resources.3

       In sum, the district court did not abuse its discretion in denying Weaver’s

motion to vacate or modify the 2001 injunction and, in so doing, imposing a

restriction on Weaver’s ability to challenge to the 2001 injunction.

       AFFIRMED.




   3
    Weaver also argues that the district court erred by not requiring the Board to post bond before
the court entered the 14 January 2005 order. Although Weaver cites case law about Florida
procedure rules for this proposition, we read this argument as implicating the bond requirement for
restraining orders and preliminary injunctions set forth in Fed.R.Civ.P. 65(c). Rule 65(c) requires
the injunction applicant to post security sufficient for payment of costs and damages as may be
incurred or suffered by the party determined to have been enjoined wrongfully. First, we doubt that
Rule 65(c) applies: this case involves a permanent, rather than a temporary, injunction. Regardless,
Weaver points only to unspecified “irreparable injuries” he has received from the injunction. And
he failed to move the district court to require the Board to post bond. Further, we uphold the district
court’s 14 January 2005 order: we necessarily determine that Weaver has not been enjoined
wrongfully. We see no error in the district court’s failure to require the Board to post bond before
the court entered its 14 January 2005 order.

                                                  7